In re Nuccio, Gerald C.; — Plaintiff(s); applying for writ of mandamus, supervisory and/or remedial writs; Parish of St. Bernard, 34th Judicial District Court, Div. “A”, No. 53994.
Granted for the sole purpose of transferring the application to the district court with instructions to the trial judge to act on relator’s motion to correct an illegal sentence filed on or about August 4, 1989. If relator’s motion was not received, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.